Cooper, Judge.
Appellant brought an action in the Superior Court of Fulton County against appellee for personal injuries she received in an automobile accident. The case was tried before Judge Janice Christian, a Fulton County Magistrate designated pursuant to OCGA § 15-1-9.1 to assist the judges of the Superior Court of Fulton County. The jury returned a verdict for appellee, and appellant appeals from the judgment entered in favor of appellee, contending Judge Christian lacked authority to conduct the trial and enter the judgment.
Appellant raises several challenges to the procedures employed to designate Magistrate Court Judge Christian to assist as a superior court judge. However, the record reflects that appellant made no objection prior to the commencement of trial; nor did appellant move to set aside the judgment. Since appellant failed to object below at the earliest practicable moment, we conclude that the grounds for objection have not been preserved for appellate review. Troncone v. Troncone, 261 Ga. 662 (3) (409 SE2d 516) (1991).

Judgment affirmed.


Beasley, P. J., and Smith, J., concur.